Name: Commission Regulation (EEC) No 2061/80 of 25 July 1980 on the arrangements for imports into the United Kingdom of overcoats (category 14 B) originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/80 Official Journal of the European Communities 1 . 8 . 80 COMMISSION REGULATION (EEC) No 2061/80 of 25 July 1980 on the arrangements for imports into the United Kingdom of overcoats (category 14 B) originating in Hungary exported from Hungary to the United Kingdom for the year 1980 only ; whereas it is necessary to publish the limits for the years 1981 and 1982 in order to enable the flexibility , provisions to be complied with ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries (!), as last amended by Regula ­ tion (EEC) No 3063/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of overcoats (category 14 B) origi ­ nating in Hungary have exceeded the levels referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Hungary was notified on 19 November 1979 of a request for consultations ; whereas following those consultations it has been provisionally agreed to make the products in question subject to quantitative limitation for the years 1980, 1981 and 1982 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas Regulation (EEC) No 3063/79 sets out the quantitative limit for the products in question HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the category of products specified in the Annex hereto and origi ­ nating in Hungary shall be subject to the quantitative limits given in that Annex. Article 2 Imports of products shipped from Hungary to the United Kingdom shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78. Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1980. For the Commission Ã tienne DAVIGNON Member of the Commission ( ») OJ No L 365, 27. 12. 1978, p. 1 . (2) OJ No L 347, 31 . 12. 1979, p. 1 . 1 . 8 . 80 Official Journal of the European Communities No L 200/81 ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 14 B 61.01 B Vb) 1 2 3 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14 A, of wool, of cotton or of man-made textile fibres UK 1 000 pieces 49 51